 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDOtsego SkiClub-Hidden Valley,Inc.-andHotel, Hos-pital,Restaurant Employees-&Bartenders Union,Local 395,Hotel-and Restaurant Employees andBartenders InternationalUnion, AFL-CIO. Case7-CA-10620April 16, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOminated for alleged picket line misconduct, the follow-ing letter:Dear.In view of the fact that some of you have requestedre-employment, but the strike and picketing stillcontinue, the matter is unclear as to what yourdesires may be. If you are available and desire tobe considered for re-employment, please advise usby signing and returning the enclosed applicationby September 20, 1973.On June 28, 1974, Administrative Law Judge MiltonJanus issued the attached Decision in this proceeding.Thereafter, the Respondent and the General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.1.The Administrative Law Judge dismissed the8(a)(3) allegation with respect to the seven strikers whofailed to respond to the Respondent's letter of Septem-ber 12, 1973.2 The General Counsel excepts; we findmerit in his exceptions.The operative facts, more fully set forth in the Ad-ministrative Law Judge's Decision, are as follows: OnMarch 3 the Union petitioned for an election. There-after, as a result of events outside the scope of thisproceeding, including unfair labor charges filed by theUnion which were settled, the election was delayed. OnAugust 10, 38 employees struck. As Respondent's busi-ness declined because of the strike, it adjusted its opera-tions and did not hire permanent replacements for thestrikers.On September 6, the strikers offered to return towork. However, when the Respondent refused to ac-cept them all that day because of depressed businessconditions and asked those who wanted to return at alater date to sign a sheet of paper, the strikers resumedthe strike. On September 12, before the strike ended,the Respondent sent the strikers, except those ter-IThe Respondent excepts to the Administrative Law Judge's denial of itsmotion for -the release of a letter from the General Counsel's Office ofAppeals (fn I of the ALJD), and requests that the Board rule that theAdministrative Law Judge was in error when he denied the motion. For thereasons set forth by the Administrative Law Judge, we find the Respon-dent's exceptions without merit and deny its request.IUnless otherwise indicated all dates are 1973These employees are Harry Koronka, Richard Miller, William VanDusen, Pauline Prusakiewicz, Sherisan Kakaviska, Leora Kuck, and Jo AnnMilbocker.Robert HayesGeneralManagerIhereby apply for re-employment with OtsegoSki-Club-Hidden Valley, Inc. if and when suchemployment is available.SignedAll but the seven strikers here in issue, signed andreturned the attachment. The strike ended on Septem-ber 17. The seven strikers who did not respond werenotified on September 26 that, because of their failureto respond, each was considered to have terminated hisemployment. Also on September 26, other employees,who the Administrative Law Judge found were ter-minated in violation of Section 8(a)(3), were advisedthat their employment as temporary employees wasended.With regard to the seven employees who wereterminated because they failed to respond, the Re-spondent upon later reflection considered that its letterof September 26might be a technical violation of theAct.It therefore subsequently sent some of them lettersinforming them that they were, being terminated astemporary employees as there was no further need fortheir services, while others were advised the Companyhad received information that they had quit voluntarilyor had accepted employment elsewhere and in eitherevent were considered terminated.The Administrative Law Judge found that the strikewas at all times an economic strike. He further foundthat the strikers' offer that all of them be returned towork on September 6 without regard to whether jobswere available for them was unreasonable and thereforenot an unconditional offer to return. In this respect henoted that Hayes was prepared to institute an orderlymethod of reinstatement once the strike ended, sincethe hotel occupancy rate, would presumably improveand more employees would be needed. He found that,since the strike had resumed, the September 12 letterwas a reasonable and justified inquiry by Respondentas to whether the strikers intended to return uncondi-tionally and that in the absence of any 8(a)(1) violations217 NLRB No. 64 OTSEGO SKI-CLUBduring the strike, the September 12 letter was not asolicitation of the employees to abandon the strike. Heconcluded that the seven strikers who did not respondto the letter never made a valid unconditional offer toreturn to work and thereby forfeited any right to rein-statement they could otherwise have perfected.The General Counsel contends that, even assumingthe strikers did not make an unconditional offer toreturn to work on September 6, the AdministrativeLaw Judge's finding is erroneous because when thestrikers returned to the strike they retained their fullrights under the law as economic strikers and wereentitled to that status until such time as they chose tomake an unconditional offer to return. He further con-tends that in any event Respondent was not free underthe Act to demand that they make an unconditionaloffer to return.We agree.Since its business was suffering, as a result of thestrike and it did not have positions for all the strikerswe agree that Respondent was not required to take allof the strikers back on September 6. But Respondentwas not justified in making its September 12 demand.It could have advised the strikers that because of de-pressed business conditions it would take them back asjobs became available, or that it would place them onlayoff status or on a preferential hiring list until jobswere available. But it could not demand that the em-ployees, while they were still engaged in a protectedconcerted strike, make not only an unconditional offerto, return but that they make it by September 20. Thepurpose and effect thereof was to threaten the strikersthat, if they did not by September 20 indicate an inten-tion to abandon the strike, they would, in effect, beconsidered as having waived their right to reemploy-ment in the future. This is conduct violative of Section8(a)(1) of the Act.As we have found Respondent's demand of Septem-ber 12 unlawful, the seven strikers did not forfeit theirrights under the Act by not responding by September20. Because they did not respond, as they did not needto in order to preserve their employee status, thesestrikers were discharged on September 26. Respondentthereby violated Section 8(a)(3) and (1) of the Act.32.We do not agree with the Administrative LawJudge that Gerald Mankowski did not engage in picketlinemisconduct sufficiently grave to warrant his dis-charge. Mankowski thrust a picket stake into the car ofa nonstriking employee and threatened to "beat his3The action later taken by Respondent with respect to these employeeswas simply to disguise the fact of their unlawful terminationMember Kennedy concurs in the additional violations found above How-ever, he does so only for the reason that Respondent's September 12 letterrequiring the strikers to apply for reinstatement was null and void, becauseitwas mailed to the strikers while they were still lawfully engaged in aneconomic strike Respondent may not lawfully impose a condition of rein-statement that striking employees affirm that they will, in effect, ceasestriking by a certain date.409ass." In our opinion Respondent was justified in dis-charging Mankowski. Accordingly, we will not orderhis reinstatement.4AMENDED CONCLUSIONS OF LAWOn the basis of the foregoing and the entire record,the Administrative Law Judge's Conclusions of Laware amended by deleting Conclusion of Law '3 andsubstituting the following:"3. By discriminatorily discharging Joseph Prusa-kiewicz, Stanley Slesinski, Shirley Samkowiak, andHelen O'Rourke on September 12, 1973, and Jo AnnKoronka, Bernice Wilson, Kathy Brink, Jean WilmaCole,BarbaraKujawa,TheresaVinecki,KarenKrzemien,Mildred Hintz, Harry Koronka, RichardMiller,William Van Dusen, Pauline Prusakiewicz,Sherisan Kakaviska, Leora Kuck, and Jo Ann Mil-bocker on September 26, 1973, thereby discouragingthem and other employees from joining or assisting theUnion, or from engaging in other mutual aid and pro-tection, the Respondent has engaged in other unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act."AMENDED REMEDYThe third full paragraph of the Administrative LawJudge's Remedy is amended to include the followingemployees, also terminated on September 26, 1973:Harry Koronka, Richard Miller, William Van Dusen,PaulinePrusakiewicz, SherisanKakaviska,LeoraKuck, and Jo Ann Milbocker.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended the National LaborRelationsBoard adoptsas itsOrder the recommended Order ofthe Administrative Law Judge as modified herein, andherebyordersthatRespondent,OtsegoSkiClub-Hidden Valley, Inc., Gaylord, Michigan, its of-ficers,agents, successors,and assigns,shall take theaction set forth in the said recommended Order, asmodified below:1.Add thefollowing namesto those set forth inparagraph 2(b): Harry Koronka, Richard Miller, Wil-liamVanDusen,PaulinePrusakiewicz,SherisanKakaviska, Leora Kuck, and Jo Ann Milbocker.4Member Kennedy dissents from his colleagues' adoption of the Ad-ministrative Law Judge's finding that Joseph Prusakiewicz and Stanley Sle-sinski were unlawfully discharged. Contrary to them, he views their picketlinemisconduct as sufficiently grave to warrant their discharge JosephPrusakiewicz and Stanley Slesinski were part of a nail-strewing incident inthe driveway and subsequently tailgated a supervisor's car on the highway.In his view Respondent was justified in discharging them 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Substitute the attached notice for the Administra-tive Law Judge's notice.MEMBERFANNING,concurring in part and dissenting inpart:Iwould adopt the 8(a)(3) violations found by theAdministrative Law Judge.I also agree with my col-leagues that the seven employees who did not respondto the Respondent's September 12 letter by September20 were terminated in violation of Section 8(a)(3) and(1).However,I am unable to agree with my colleaguesthatMankowski'spicket line conduct was seriousenough to warrant his discharge. The AdministrativeLaw Judge found that on August 30 Mankowski strucka picket sign through the open window of the passengerside of nonstriker Campbell's car and threatened to gethim orbeathis ass.As Campbell started forward Man-kowski withdrew the sign from the window and let itscrape the side of the car. The sign rubbed the dust offthe body but did not scrape the paint. Mankowski de-nied Campbell's testimony. The Administrative LawJudge crediting Campbell found Mankowski's conductnot sufficiently serious to warrant his discharge formisconduct.Although Campbell's testimony as to what actuallyoccurred was less than certain the Administrative LawJudge credited Campbell over Mankowski'sdenial.However, the Administrative Law Judge apparentlyhad some difficulty in determining which of Campbell'snumerous versions of the incident should be credited.For example,he found Mankowski said he would ei-ther- get Campbellorbeat his ass. The AdministrativeLaw Judge's uncertainty is understandable:For Camp-bell in his Board affidavit said only that Mankowskipointed the sign athim. Atthe hearing he testified firstthat Mankowski stuck the 2- by 2-foot sign in the win-dow, but when confronted with his affidavit said thatpretty much all of the sign got inside the car, then thatthe sign got about a foot away from him, and finally onredirect that he had to dodge the sign. Although admit-tedly only one verbal threat was made, Campbell firsttestifiedMankowski said"he would get me," next that"he would beat me up," then that "he would kick myass," and finally that "he would beat my ass."My colleagues engaging in rhetorical overkill de-scribeMankowski's action as the thrusting of a picketstake into the car. According to Webster's Third NewInternational Dictionary (unabridged,1966),a stake is"a pointed piece of wood or other material. . . ."Infact Campbell testified that Mankowski stuck the signitself which he described as being about the size of twolegal pads or about 2 feet by 2 feet into the car. Thereis no evidence of what the sign itself was made of butif it were the typical picket sign it was probably madeof cardbord-nonetheless hardly a stake.In my opinion taken in the light most favorable tothe Respondent,Mankowski's conduct and accompan-ying threat constituted at worst a minor incident in along and bitter strike and was not serious enough towarrant his losing his job. I do not condone picket lineviolence. The Board and the courts have acknowledgedthat serious acts of picket line misconduct,usually de-struction of property or other violence, may disqualifya striker from the protection of the-Act. On the otherhand, absent violence,the Board and courts have helda picket is not disqualified from reinstatement despiteparticipation in various incidents of misconduct such asusing obscene language,making abusive threats againstnonstrikers,or engaging in minor scuffles, or otherminor incidents of misconduct.'Iwould put Man-kowski's conduct in the latter category. In short I donot believe Mankowski's conduct can fairly be consid-ered any more than the type of"animal exuberance"which the Board has recognized normally accompaniesa strike. I would find his discharge violative of Section8(a)(3) and order reinstatement.In response to Member Kennedy's dissent concern-ing the reinstatement of J. Prusakiewicz and Slesinski,Iwould indicate only that the Board has never heldthat the mere presence of strikers on the picket line,withoutmore,when misconduct has occurred isenough to disqualify strikers from reinstatement.Moreover,their conduct when following Stone's carwas not evencharacterizedby Stone as tailgating: Stonetestified that they sometimes "followed fairly close,"and they came"closer than normal,"and "it was an-noying"but "I don't know if there was any danger."He added that although Slesinski honked the hornwhile following him, he never drove alongside or triedto force Stone off the road.Their conduct clearly doesnot warrant disqualification from reinstatement.5SeeCoronetCasuals, Inc,207 NLRB 304 (1973),and cases citedtherein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reemploy, orotherwise discriminate against employees who joinor assist Hotel, Hospital,Restaurant Employees &BartendersUnion, Local 395,Hotel and Restau-rantEmployees and Bartenders InternationalUnion,AFL-CIO,or any other labor organiza-tion,or who engage in other concerted activitiesfor their mutual aid or protection. OTSEGO SKI-CLUB411WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteedthem by Section 7 of the Na-tionalLaborRelationsAct, asamended.WE WILL offer Joseph Prusakiewicz and StanleySlesinski immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without preju-dice to their seniority or other rights or privileges,dismissing,if necessary,any persons hired to re-place them,and make them whole for any loss ofearnings suffered by reason of our discriminationagainst them.WE WILL offer the persons named below im-mediate and full reinstatement to their former jobsduring the current season or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsor privileges,dismissing, if necessary,any personshired to replace them.We shall consider them forreemployment in future season on the same non-discriminatory basis on which other seasonalworkers are considered, and shall also make themwhole for any loss of earnings suffered by reasonof our discrimination against them.Shirley SamkowiakJeanWilma ColeHelen O'RourkeBarbara KujawaJo Ann KoronkaTheresa VineckiBernice WilsonKaren KrzemienKathy BrinkMildred HintzHarry KoronkaWilliam Van DusenRichard MillerPauline PrusakiewiczLeora KuchSherisan KakaviskaJo Ann MilbockerOTSEGO SKI CLUB-HIDDEN VALLEYINCDECISIONSTATEMENT OF THE CASEUpon the entire record in the case, including my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is engaged in the operation of a resort hoteland restaurant providing food, lodging, and recreational ser-vices to the public at Gaylord,Michigan.In 1972,Respond-ent sold food and liquor,provided lodging services, andderived revenue from ski lift tickets and golf greens fees, therevenues from which exceeded$500,000.In the same year, itpurchased and caused to be delivered to its facility at Gay-lord,Michigan,goods and materials valued in excess of$5,000 directly from points outside the State of Michigan. Re-spondent admits, and I find,that it is an employer engagedin commerce within the meaning of Section2(6) and (7) ofthe Act.11THE LABOR ORGANIZATION INVOLVEDThe Charging Union isa labor organization within themeaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESBackground and FactsRespondent operates a resort facility in northern Michiganwhich is open for business during two separateseasons-December to March,and May to October.Besidessupervisors and office employees,the only year-round work-ers, employed on a 12-month basis,is a small maintenancecrew of three or four.All other employees, such as maids,restaurant help, golf course maintenance, ski tow operators,etc., amounting to 100-125 are employed seasonally. Theirnumber rises and falls as the season reaches a peak and thendeclines.Additional extra help for holidays and other busyperiods are also employed.On March 6,1973,the Union filed a petition for an electionin a unit consisting basically of all nonsupervisory employees.(Case 7-RC-1 1674).There then ensued a series of events,outside the scope of this proceeding,including unfair laborpractice charges(Case 7-CA-10260)which were-eventuallyMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued a complaint in this proceeding on November8, 1973,and an amendment thereto on January 8, 1974. Thecharges on which the complaint is based were filed on Sep-tember 20 and October 1, 1973. As amended,the complaintalleges that Respondent discriminatorily discharged certainemployees on or about September 13, 1973, and on or aboutSeptember26, 1973,discriminatorily discharged other em-ployees and terminated the employment of still another groupof employees by discriminatorily reducing their status andclassification from that of regular seasonal to the lesser clas-sification of temporary employees.I held a hearing in this matter on February 26-28, 1974,at Gaylord,Michigan, at which all parties were represented.Briefs have been received from the General Counsel and theRespondent.'1After theclose of the hearing, Respondent renewed a motion,which Ihad first denied at the hearing,requesting me to require the Regional Direc-tor forRegion 7 to release certain information-to it. The information Re-spondent seeks is a letter of January4, 1974, fromthe Office of Appeals tothe Regional Director sustaining the Union's appeal from the RegionalDirector's refusal to include certain allegations of violation in the complaintPursuant to the actionof the Officeof Appeals, the complaint was amendedon January 8, 1974On March 4,1974,Respondent requested the General Counsel, pursuantto Sec 102117(c) of theBoard's Rules and Regulations,to release the letterof January 4, but the request was deniedon March 12, 1974.Respondent'srequests for the letter of January 4, are based on the Freedom of InformationAct, 5 U S C Sec552(a)(2) and the decision inSears,Roebuck &Co. v.N.LR.B.,480F 2d 1195(C.A D.C.)Ihereby denyRespondent's motion for release of the Office of Appealsletter of January 4,1974, since the material requested may not be disclosed,under Sec 102.118(a) of the Rules and Regulations, without the writtenconsent of the General Counsel. Respondent has been unable to obtain suchconsent, and its recourse, under 5 U.S.C Sec. 552(a)(3) is to an appropriateU.S. District Court.- 412DECISIONSOF NATIONALLABOR RELATIONS BOARDsettled and which in effect served to delay action on therepresentationpetition.About August 10, 1973, 13 em-ployees wentout onstrike to protest the delaysin gainingrecognition for the Union, and set up a picket line. -About 25other employees refused tocrossthe picket line, thereby join-ing thestrike.As Respondent's businessdeclined during thestrike, it adjusted its operations to the new conditions andmade no attempt to hirepermanentreplacements for thestrikers.On September 6, the Union offered to return the strikersto work unconditionally, but when the Respondent refused toreinstatethem all that day, they resumed their strike andchanged their picketsignsto assert that they had been lockedout. On September 12, Respondentsent someof the 38 strik-ers a letter (G.C. Exh. 6) advising them that if they wereavailableand wishedto be considered for reemployment toreturn an attachment reading as follows: "I hereby apply forre-employmentwith Otsego Ski Club-Hidden Valley, Inc. ifand when such employment is available." All but seven of thestrikers signed and returned the attachment. On September17, the strike finally ended.On September 26, Respondent sent the seven strikers who.had not by then returned their applications for reemploy-ment,individual letters (G.C. Exh. 7) advising them thatbecause of their failure to respond, they were listed on theCompany records as having terminated their employment.Also on September 26, Respondentsenta letter (G.C. Exh.8) to at least eight other strikers2 informing them "that be-cause of economic conditions, a lack of work,and reorganiza-tion, your employment at Otsego Ski Club-Hidden Valley,Inc., as a temporary employee is hereby terminated."Duringthe strike certain acts occurred which the Re-spondent characterizes as picket line misconduct, and onSeptember 12, it notified seven of the strikers that they werebeing terminated for thatreason.'To round out the recital of significant facts, I note that therepresentation petition, filed in March 1973, was acted on bythe Regional Director on February 15, 1974, when he ap-proved a Stipulation for Certification Upon Consent Elec-tion,in a unitof all employees. The election was scheduledto be held March 12, 1974, about 2 weeks after the instanthearing, but for reasons which I do not know, has apparentlybeen postponed.Of the 38 employees who participated in the strike, 22 bymy count were terminated or otherwise affected in theirstatus by Respondent's actions during or after the strike.These 22 fall into three groups: (1) 7 who were dischargedallegedly for misconduct during the strike; (2) 8 who wereinformed that they were temporary employees whose serviceswere no longer needed; and (3) 7 who were informed that theywerebeing terminated because they had failed to respondtimely toan earlierletter inquiring whether they wished tobe considered for reemployment; some in this group were also2G C. Exh 9a-9g are the employment records of seven of those to whomthe letter was sent: Vinecki, Kujawa, Wilson, Brink, Hintz, Cole and Krze-mein But G.C. Exh. 8 itself shows that the letter was also sent to JoAnnKoronka3The letter is in evidence as Resp Exh. 2. It is undated, but the testimonyof Hayes, Respondent's general manager, is that the letters were sent onSeptember 12.later advised that they were-temporary employees and wereterminated for lack of work.-The major issues in the case are whether the three classesof terminations (discharges, quits, changes in status or how-ever designated) were proper under the Act.The discharges for alleged misconductRespondent's extensiveproperty is about 3milesfrom thetown of Gaylordand fronts on StateHighway M-32 whichrunsintothe town. The main lodgeis setbacksomedistancefrom M-32. There are two driveways for automobiles fromthe highway, which then converge into one, leading to thelodge. Picketing occurred at theintersectionsof M-32 andthe driveways from early morning into the evening.On August 20, 10 days after the inception of the strike, acircuit judgeissued anex parterestrainingorder imposingcertain restrictions on the picketing, based on affidavits ofemployees, the sheriff,and alieutenant of the state police.The orderwas later madepermanent, with the same restric-tionsin effect. Both before and after the issuance of therestrainingorder, the major hazard faced by nonstriking em-ployees and lodgeguestswas the presence of nails strewn onroads and thereabouts. All the pickets who testified, acknowl-edgedseeing nailsquite frequently in thearea,but denied thatthey had placed them there, deniedseeing anyoneelse placethem there, and could offer no explanation for their presence.Respondent received many complaints from its employeesand guestsabout the damage done to their tires by these nails.During the strike, Respondent hired a guard service topatrol the area, and patrolmen were stationed in a littleguardhouse near one of the entrance roads and in a farmhouse on the property.(a)Chester Prusakiewicz and Leo Koronka:About 9:30a.m. on August 31, General Manager Hayes received a callfrom a security guard, Schlicht, who was stationed in thefarm house, that he was observing pickets placing nails in themain driveway entrance. Hayes and the Employer's control-ler,Gray, took a golf cart and proceeded to the farm houseby a route which kept them out of the pickets' line of vision.Arriving at the farm house, Hayes, Gray, and Schlicht usedfieldglasses tokeep the activities of the pickets under obser-vation. During the next half hour or so they watched two ofthe four pickets at the driveway, C. Prusakiewicz and L.Koronka, drop five or six nails from their pockets and posi-tion them with their feet. On a subsequent unspecified date,Hayes and Schlichtagainobserved these two picketers en-gagedin the samedeliberate dropping and positioningof nailsin the driveway. I credit the testimony of Hayes, Gray, andSchlichtas tothe nail dropping incident on August 31, andthe testimony that C. Prusakiewicz and L. Koronka weresimilarly engagedon a later date during the strike. I specifi-cally discredit the testimony of the pickets who were so iden-tified, that they never dropped any nails in the driveway andhad no idea how they got there.Strewingnailsin a driveway leading to an employer'spremises over which nonstriking employees and customersmust proceed is clearly serious misconduct which justifies thedischarge of the pickets so engaged, and I therefore find noviolation of Section 8(a)(3) in Respondent's discharge ofChester Prusakiewicz and Leo Koronka.° OTSEGO SKI-CLUB413(b) Joseph Prusakiewicz and Stanley Slesinski.When Hayesand Gray observed Chester Prusakiewicz and Leo Koronkadroppingnailsin the driveway on August 31, there were alsopresent two other pickets in the immediate area, JosephPrrusakiewicz (Chester's brother) and Stanley Slesinski. Re-spondent witnesses do not claim that these two were also seento be droppingnails,but assert that they seemed to be actingas lookouts.Slesinski and J. Prusakiewicz testified on behalf of theGeneral Counsel, before Respondent's witnessesoffered theirevidence as to nail dropping on August 31, so that they hadno opportunity to deny the specific allegations as to theirconduct on that date. Both however flatly denied that theyhad ever seen anyoneplacing nailsat the driveway. Althoughthis is scarcely believable in view of Hayes' testimony thatthey were standing within 10 feet of C. Prusakiewicz andKoronka as the latter were surreptitiously dropping nails, itconstitutesno more,in my opinion, than silent acquiescencein the misconduct of others. I do not feel justifiedin finding,on the basis of the evidence of Hayes and Gray, that J.Prusakiewiczand Slesinskiwere actively participating in themisconduct of the other two pickets, although they knewwhatwas going on. I am unwillingto find on this state of factsthat Prusakiewicz and Slesinski participated in the miscon-duct of the other pickets.'Respondent also urges that other conduct of theirs shoulddisqualify them for reinstatement. During the first few daysof the strike, Supervisor Stone drove a company vehicle intotown to pick up nonstriking employees in order to bring themto work past the picket lines. On at least 2 days (or 5, accord-ing to Stone) Prusakiewicz and Slesinski followed inSlesin-ski's car, honking the horn. How closeSlesinskidrove behindStone's vehicle is in dispute, but he never drove alongside itnor tried to force it off the road. His action may have beenannoying, but it did not placeStoneor his passengers in anydanger. I find the conduct of Joseph Prusakiewicz and Stan-ley Slesinski not so aggravated as to warrant their dischargefor misconduct.' I therefore find that Respondent violatedSection 8(a)(3) by discharging them for either or both of theincidents on which it relied.(c)Shirley Samkowiak:Security guard Radtke testifiedthat about 4 p.m. on Sunday, September 2, he was stationedin the guardhouse, which is glass enclosed, keeping the roadunder observation with binoculars. The guardhouse is about200 feet from the driveway where strikers normally picketed.Pie said hesaw awoman bending down every so often placingnails onthe blacktop. He was unable to identify the womanby name, so he called the office which then contacted theguard captain Bell at the farm house. Bell came to the guard-house and identified the woman whom Radtke pointed out tohim as Shirley Samkowiak. Bell then went out to where thewoman was standing and picked up somenails.Radtke saidhe had never seen any other pickets dropping nails.4Borman'sInc,199 NLRB 1250 (1972), andJai Lai Cafe, Inc.,200NLRB 1167 (1973).5Cf.The Firestone Tire & Rubber Co,187 NLRB 54, 55 (1970) (Brous-sard)6Federal Prescription Service Inc.,203 NLRB 975 (1973) (McCormickand Edwards), andConsolidated Supply Co., Inc,192NLRB 982,938-998 (1971).Bell corroborated Radtke's story as to his own involve-ment. He also said that when he went out to the driveway,Samkowiak walked away from him. Bell said he knew hernamebecause he had talked to her on other occasions on thepicket line, and they had discovered that-he was an old ac-quaintance of her uncle. He was positive in his identificationof Samkowiak as the woman whom Radtke said he saw put-tingdown nails on September 2.Samkowiak denied that she had dropped any nails, or in-deed that she had picketed at all that day. She testified thatSeptember 2 was her husband's birthday, and she accountedfor her entire day, from church in themorningto attendanceat two family gatherings during the rest of the day into theevening.I confess I am nonplussed by this stark contradiction be-tween Samkowiak's earnestdenial that she was at the picketline on September 2, and the positive identification by Radtkethat he saw herplacing nailsabout 4 p.m. that day, and Bell'snamingher. Although Bell did not see her actually place anynails, it seems impossible that there could have been twowomen there, with Radtke identifying the one who droppednails and Bellnamingthe other. I was impressed by Sam-kowiak's demeanor on the witness stand. She appeared to meto be trustworthy, and although she had more to gain by lyingthan did Radtke or Bell, I have decided to credit her. I canoffer no explanation of how Radtke and Bell may have gonewrong-I simply believe Samkowiak. I therefore find thatRespondent wrongfully terminated Samkowiak even thoughit acted in good faith in relying on Bell's identification of heras the woman who dropped nails in the driveway on Septem-ber 2.'Respondent also relies for its discharge of Samkowiak ona threat which is supposed to have been made while picketing,to a nonstriking employee, Kerin Kassuba. Kassuba andSamkowiak are cousins. Samkowiak denied saying anythingto Kassuba, and Kassuba did not testify. Respondent's infor-mation apparently comes from a statement furnished it byKassuba, but without her testimony in this proceeding, I havenothing before me to contradict Samkowiak's story. As amatterof fact, an affidavit of Kassuba's, which Respondentused in support of its application for a restraining order, andwhich is therefore part of Respondent's Exhibit 1, does noteven name the person who is supposed to have threatenedher. I find that Respondent had nolegitimatereasons fordischarging Samkowiak.(d) Gerald Mankowski:On August 30, as nonstriker JohnCampbell was leaving work in his car, he came to a stop atthe intersection of the driveway and M-32. Some picketsapproached the car, and one of them, Mankowski, stuck apicket sign through the open window on the passenger sideof the car, and threatened to get him or to beat his ass. AsCampbell then started forward, Mankowski withdrew thepicket sign from the window and let it scrape against the sideof the car. It rubbed dust off the body, but the paint was notscraped. The above is based on Campbell's testimony. Man-kowski denied that he had put a picket sign through anyone'swindow or had threatened anyone. I credit Campbell but findthatMankowski's action and statement are not sufficiently7N.L.R.B. v. Burn up&Sims,Inc.,379 U.S21 (1964). 414DECISIONSOF NATIONALLABOR RELATIONS BOARDserious towarrantRespondent's discharging him for -and returning the enclosed application by September8misconduct.(e)Helen O'Rourke.-A few days after the strike began,Respondent's controller, Gray, drove his pickup truck intothe driveway leading to the lodge past the pickets. In thetruck with him were-his two teenage daughters who wereworking as temporary replacements for striking waitresses.O'Rourke is 65 years old, and from my observation of her atthe hearing, stands about 5 feet tall and weighs about 100pounds. She had been employed as a maid by Respondentsince 1955. She testified that as Gray drove by, she gave wayto an impulse, threw an egg at the truck, and managed to hititswindshield. She was discharged for this single instance ofmisconduct,on September12.Later,she called Gray toapologize for what she had done; he told her they wouldforget about it, but she has not been recalled.I find O'Rourke's successful toss of an egg at Gray's vehi-cle insufficiently serious to warrant her discharge for miscon-duct,and I therefore find that Respondent violated Section8(a)(3) thereby.9Terminations and other changes in statusDuring the strike, Respondent's business fell off, and it wasable to take care of its guests with the 60 or so nonstrikingemployees. It also made some changes by imposing additionalduties on some employees, reducing housekeeping functionsand instituting buffet meals to save the time of waitresses. Nopermanent replacements were hired for any of the strikingemployees.Miller, the Union's representative in charge of the strike,sent Respondent a telegram on September 5 or 6 that theUnion was returning all employees back to work uncondi-tionally, but before the telegram was actually received all thestrikers returned to the premises and requested immediatereinstatement for all. General Manager Hayes told them thatbecause of the reduced number of guests he was not preparedto take them back at once but would talk to them individu-ally.He asked them to sign a sheet indicating their willing-nessto return to work. The strikers refused to sign the sheet,insisting that they all be permitted to return at once. Theythen resumed picketing with signs asserting that they hadbeen locked out. The strike ended after another 10 days, insome unspecified manner, presumably by the cessation ofpicketing.No request for reinstatement was made at thattime.On September 12, before the strike finally ended, Respond-ent sent the following letter to all who had participated in thestrike, except for the seven who were discharged the samedate for alleged misconduct:Dear.In view of the fact that some of you have requestedre-employment, but the strike and picketing still con-tinue, the matter is unclear as to what your desiresmay be. If you are available and desire to be consid-ered for re-employment, please advise us by signing8Coronet Casuals, Inc., 207NLRB 304 (1973) (Whitfield); andNewFairview Hall Convalescent Home,206 NLRB 688 (1973) (Izzo)9Coronet Casuals, Inc., supra(Waldrop).20, 1973. ,Robert HayesGeneralManagerIhereby apply for re-employment with Otsego SkiClub-Hidden Valley Inc. if and when such employ-mentis available.SignedMost of the strikers who received this letter signed andreturned them, and although the numberis notascertainablefrom the record, I presume that some of these were soonrehired. At least, of the 30 or so letters sent out on September12, only 15 are alleged inthe complaint as not having beenreinstated. Seven of these 15 failed to return asigned applica-tion for reemployment, and they were then notified on Sep-tember 26, that because of their failure to respond, each wasconsidered as having terminated his employment."Another eight employees (thosenamedin par. 12 of thecomplaint, plus JoAnn Koronka) were advised by letter onSeptember 26, that their employmentas temporary em-ployeeswas beingterminated. These eight had allsigned andreturned the September 12 application for reemployment.Findings and ConclusionsThe strike was an economic strike at its inception, nor doesthe General Counsel argue that it was converted into anunfair labor practice strike, either on September 6, when thestrikers' demand for the immediate reinstatement of all wasrejected, or on the 12th, when the strikers (except those al-ready discharged for misconduct) were told to apply forreemployment. Since the issue of conversion into an unfairlabor practice strike was neither asserted nor litigated, I findthat the strike was at all times an economic one."The General Counsel argues that the seven employees whofailed to respond to the September 12 letter, asking if theywere available and wished to be considered for reemploy-ment, were nevertheless unlawfully discharged because theletter was an unlawful solicitiation of the employees to aban-don their protected strike.The facts, in my opinion, do not bear out this argument.The strikers' demand in their meeting with Hayes on Septem-ber 6, that they all be immediately reinstated- without regardto whether there were still places for them was unreasonable.Hayes was prepared to institute an orderly method of rein-statement once the pickets were removed and the strikeended, since it'could be presumed that the guest occupancy10These are the strikers named in par 11 of the complaint. On laterreflection, Respondent considered that this letter of the 26th might be atechnical violation of the Act, and it informed some of them that they werebeing terminated because they had been temporary employees and therewas no further need for their services. Others were advised that the Com-pany had received information that they had quit voluntarily or had ac-cepted employment elsewhere, and in either event, they were considered ashaving terminated their employment with it.11W.J. Ruscoe Co.,166 NLRB 618 (1967) OTSEGO SKI-CLUB415rate would then improve, with a consequent need for moreemployees.Despite the Union's assertion in its telegram thatthe employees were returning unconditionally,they were infact denying the Respondent any time toadjustto a suddeninflux of returning employees without regard to Respondent'sneeds at the time.Nor can itbe said that Respondent undulydelayed its answer to the strikers.Considering that the strikehad resumed,the September 12 letter was a reasonable andjustified inquiry as to whether the strikers did indeed intendto return unconditionally.I find,particularly in the absence of any violations of Sec-tion 8(a)(1) during the strike,that the letter of September 12was not a solicitation of the employees to abandon thestrike.12It follows, in my opinion, that the seven strikerswho, for whatever reasons did not respond to that letter,never made a valid unconditional offer to return to work, andhave thereby forfeited any rights to reinstatement they couldotherwise have perfected.The following strikers unconditionally indicated theiravailability for reemployment by September 20, in responseto Hayes' letter of the 12th:JoAnn Koronka, Bernice Wilson,Kathy Brink,Jean Wilma Cole, Barbara Kujawa, TheresaVinecki,Karen Krzemien,and Mildred Hintz. On September26, Respondent informed each of them that "because of eco-nomic conditions,a lack of work,and reorganization, youremployement . . . as a temporary employee is hereby ter-minated."It is the General Counsel's contention that, except for thoseemployees hired only for holidays or peak weekends,all oth-ers are seasonal,and that there is no significant differencebetween those whom Respondent calls "regular seasonal"and "temporary"employees.However,even if there are infact two such different groups in the "seasonal"category, theGeneral Counsel argues that Respondent nevertheless vi-olated Section 8(a)(3) by selecting for termination after thestrike only those employees who had joined or assisted thestrike. I agree with him on both counts.Hayes in effect admitted that there were so-called tempo-rary employees who did not strike and who were not ter-minated afterwards,despite the "economic conditions, lackof work,and reorganization"on which he based the termina-tion of the strikers.If in fact there was a need after the striketo reduce employment from its prestrike level, it should havebeen done in a nondiscriminatory manner, utilizing whateverstandards,such as seniority or employee efficiency,Respond-enthad used in prior seasons.The fact that the only em-ployees who were terminated on September 26 were thosewho had engaged in the protected activity of striking isprimafacieproof of discrimination,which Respondent has notrefuted.Furthermore,ithas not established,despite its choice ofnomenclature,that there is any significant distinction be-tween"regular seasonal"and "temporary employees." InMarch 1973 it listed,for purposes of previous Board litiga-tion,67 employees as having been terminated that month astemporary employees,yet at least 3 of these,Helen O'Rourke,Shirley Samkowiak,and Julia Wojtkovviak were rehired the12This factalone serves to distinguish this casefromRamona's MexicanFood Products, Inc.,203 NLRB 663 (1973), on which theGeneral Counselreliednext season as regular Seasonalemployees. Thereare also nodifferences in working conditions between the two so-calledgroups. They work similar hours and shifts, and performexactly the same work, mainly as maids and waitresses. Therewas some evidence that Respondent offers a healthinsurancebenefit to its year-round employees and to someseasonals,but as to the latter, it appears that the benefitwas neverpublicized or bestowed on any rational basis. Samkowiak, forexample, an employee for 18 years and admittedlya regularseasonal, was never told that she was eligible for it.In representation cases where thedeterminationof "regu-lar," "seasonal" and "temporary" may be crucial as to votingeligibility, the test is clear: it turns on whether the employeeswho work less than year-round have sufficient community ofinterest with the year-round employees to warrant their in-clusion in the appropriate unit. Here, the nonsupervisory,nonclencal, year-round employees number no more than 5 or6 out of a total peak work force of well over 100. Each of theemployees in issue here had worked for Respondent in aseason prior to the summer of 1973, and each hada reason-able expectation of substantial employment in subsequentseasons,despite the Respondent's self-serving notation ontheir personnel records that they were "temporary" em-ployees. As a matter of fact, those employees who were ter-minated in September and workedas maidswere recalled inlateDecember to work in that season.I am satisfied that the employees who were discharged onSeptember 26 as temporary employees more aptly conform tothe usual Board description of "regularseasonal" employees,as having a reasonable expectation of recurring employmentfromseasonto season and from year to year. And since Iconsider that all employees who are hired to work regularlyduring a season comprisea single class,even though theduration of their employment may vary during theseason, Icome to the same conclusion as before-that Respondentselected these employees for termination because they hadjoined or assisted in the strike, and not because their tenureor status was different than that of other employees who werealso hiredon a seasonalbasis. I find that Respondent therebyviolated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Otsego Ski Club-Hidden Valley, Inc., is an employerengaged in commerce and in activities affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Charging Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily discharging Joseph Prusakiewicz,Stanley Slesinski, Shirley Samkowiak, Gerald Mankowski,and Helen O'Rourke on September 12, 1973, and JoAnnKoronka, Bernice Wilson, Kathy Brink, Jean Wilma Cole,Barbara Kujawa, Theresa Vinecki, Karen Krzemien, andMildred Hintz on September 26, 1973, thereby discouragingthem and other employees from joining or assisting theUnion, or from engaging in other concerted activity for thepurpose of collective bargaining or other mutual aid or pro-tection, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of, theAct.THE REMEDYHaving found that Respondent violated Section 8(a)(3) and(1) of the Act, Ishall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Joseph Prusakiewicz,Stanley Slesinski,and Gerald Man-kowski were year-round employees, while the others whowere wrongfully discharged worked on a seasonal basis. Ishall recommend that Respondent be ordered to offer JosephPrusakiewicz,Stanley Slesinski,and Gerald Mankowski im-mediate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights or privi-leges, dismissing if necessary, any persons hired to replacethem,and make them whole for any loss of earnings each mayhave suffered, by payment to him of the amount he normallywould have earned as wages from September 12, 1973, to thedate of an offer of reinstatement.Shirley Samkowiak and Helen O'Rourke were also dis-charged on September 12, while JoAnn Koronka, BerniceWilson, Kathy Brink, Jean Wilma Cole, Barbara Kujawa,Theresa Vinecki, Karen Krzemien, and Mildred Hintz weredischarged on September26, 1973.I shall also recommendthat Respondent be ordered to offer them immediate and fullreinstatement to their former jobs during the current season,or, if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsor privileges,dismissing if necessary any persons hired toreplace them.It shall consider them for reemployment infuture seasons on the same nondiscriminatory basis on whichother seasonal employees are considered,and shall also makethem whole for any loss of earnings each may have suffered,by payment to her of the amount she would normally haveearned as wages from the date of her discharge to the date ofan offer of reinstatement.Backpay for each discriminatee shall be determined bydeducting net earnings, computed on a quarterly basis asprescribed inF W. Woolworth Company,90 NLRB 289(1950), plus interest at the rate of 6 percent per annum. I shallalso order the Respondent to post appropriatenotices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER13Respondent,Otsego Ski Club-Hidden Valley, Inc., its of-ficers, agents, successors,and assigns, shall:1.Ceaseand desist from:(a) Discouraging membership in or support for Hotel, Hos-pital,Restaurant Employees and Bartenders Union Local395, Hotel and Restaurant Employees and Bartenders Inter-national Union,AFL-CIO,by discriminatorily discharging,terminating,or laying off any employee, or in any othermanner discriminating against any employee in regard tohire, tenure, or any other term or condition of employment.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assist theabove-named labor organization,or any other labor organiza-tion,to bargaincollectivelythrough representatives of theirown choosing,to engage in other concerted activitiesfor thepurpose of mutual aid or protection as guaranteed in Section7 of the Act, or torefrain from any or all such activities.2.Takethe following affirmative action necessary to effec-tuate the policies ofthe Act:(a) Offer Joseph Prusakiewicz,Stanley Slesinski,and Ger-aldMankowski immediate and full reinstatement to theirformer jobs or,if those jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniority orother rights or privileges,dismissing if necessary,any personshired to replace them, and make them whole for any loss ofearnings suffered by reason of Respondent's discriminationagainst them, in the manner set forthin "TheRemedy."(b) Offer to the persons named below immediate and fullreinstatement to their formerjobsduring the current seasonor, ifthose jobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or other rightsor privileges,dismissing if necessary any persons hired toreplace them.It shall consider them for reemployment infuture seasons on the same nondiscriminatory basis on whichother seasonal workers are considered, and shall also makethem whole for any loss of earnings each may have sufferedby payment to herof theamount she would normally haveearned as wages from the date of her discharge to the date ofan offer of reinstatement.Shirley SamkowiakJean Wilma ColeHelen O'RourkeBarbara KujawaJoAnn KoronkaTheresa VineckiBernice WilsonKaren KrzemienKathy BrinkMildred Hintz(c)Preserve and, upon request,make available to theBoard or its agents for examination and copying all recordsnecessary to analyze the amount of backpay due, the right toreinstatement,and the right to be reemployedin future sea-sons on a nondiscriminatory basis.(d) Post at its facilities at Gaylord,Michigan, -copies of theattached notice marked "Appendix."" Copies of the notice,13 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes14 In the event the Board's Order isenforcedby a Judgmentof the UnitedStates Courtof Appeals, the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board." 'OTSEGO SKI-CLUB417on forms provided by the Regional Director for Region 7,steps shall be taken by Respondent to insure that said noticesafter being duly signed by an authorized representative of theare not altered,defaced, or covered by any other material.Respondent, shall be posted immediately upon receipt(e)Notify the Regional Director for Region 7, in writing,thereof,and be maintained by it for 60 consecutive dayswithin 20 days from the date of this Order, what steps thethereafter,in conspicuous places, including all places whereRespondent has taken to comply herewith.notices to employees are customarily posted.Reasonable